PER CURIAM.
Thomas J. Squirek appeals the district court’s order dismissing his complaint against the Law Offices of Sessoms & Rogers, P.A., and Stuart M. Sessoms, Jr. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Squirek v. Law Offices of Sessoms & Rogers, P.A., 2003 WL 21026580, No. CA-02—40—1 (M.D.N.C. May 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.